Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a track-and-hold circuit that comprises a differential amplifier circuit; a switch circuit; and a hold capacitor, wherein the differential amplifier circuit includes, a first resistor having one end connected to a collector electrode of a first transistor constituting a differential pair, a second resistor having one end connected to a collector electrode of a second transistor constituting the differential pair, a third resistor to which the other end of the first resistor and the other end of the second resistor are connected and which is connected between the other ends and a power supply, however, the prior art fails to teach a first current source connected to an emitter electrode of the first transistor, a second current source connected to an emitter electrode of the second transistor and a fourth resistor having a first end connected to the emitter electrode of the first transistor and a second end connected to the emitter electrode of the second transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845